DETAILED ACTION
1. 	Claims 1-18 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miyasaka et al., (hereafter Miyasaka), US 20040096086 A1, published May 20, 2004. 
 As to claim 1, Miyasaka teaches  An authentication information processing method for an authentication information processing device (Abstract,  In an information device 100  includes Fingerprint authentication unit that  carry out fingerprint authentication  by comparing minutiae points extracted from two fingerprint images) including 
a processor and a memory ([0096], the information device 100 is controlled by a CPU 210 which is  connected with a bus 200 according to a program stored in a read only memory), the authentication information processing method comprising:
 acquiring a plurality of pair candidate and image information for each of the plurality of pair candidate([0204], [0206], for example FIG. 22 shows an image obtained by using the parallel translation vector d and the rotational transformation S calculated by comparing minutiae points of a fingerprint image extracted in the frame f with minutiae points of a fingerprint image extracted in the next frame (f+1). The plurality of pair candidate and image information for each of the plurality of pair candidate corresponds to the two fingerprints images and  the minutiae points associated to the two fingerprint images respectively), the each of the plurality of pair candidate being a candidate of a combination of related information for collation and related information for registration extracted from the authentication information for collation ([0165],For example, check or authenticate  uses distribution of minutiae points obtained by repeatedly inspecting whether or not the minutiae point information of a fingerprint as the personal verification information read from the nonvolatile memory 216 coincides with the positions of minutiae points extracted from the captured fingerprint image) and the authentication information for registration to be used to calculate a degree of similarity, the authentication information being used for biometric authentication (Fig.15A-15C, [0172], [0174], the similarity between the set of minutiae points associated to the basic fingerprint information are compared to set of minutiae points associated to the collected fingerprint information.  The comparison operation determines  ,  the degrees of similarity between the basic fingerprint information and the collected fingerprint information. Specifically if the comparison of the fingerprint within the given error the degree of similarity between the two fingerprints are high. ), the authentication information including a plural pieces of the related information ([0172], the set of minutia point information that includes the angle of rotation information, the line segment information are utilized in the finger print authentication process), each of the plural pieces of the related information indicating relationship between a plurality of base points extracted in accordance with a predetermined condition from among a plurality of the base points extracted from an image and representing feature points of biometric information ( Fig.14, [0081],[0172], the set of minutia point information that includes the angle of rotation information and the line segment information are extracted from the fingerprint image, wherein the minutiae point extraction section 140 extracts  a feature that characterize the finger print such as ridge bifurcations and ridge endings of a fingerprint image), the image information including at least one selected from the group of a rotation amount and a movement amount between the image for collation and the image for registration calculated from the related information for collation and the related information for registration; narrowing down the plurality of pair candidate by comparing the acquired image information of the plurality of pair candidate of the related information for collation and the related information for registration ([0174], Each minutiae point and the numerical information characteristic of the minutiae point are provided in this manner. If k minutiae points exist in the fingerprint, k pieces of numerical information are obtained corresponding to the k minutiae points. In the case of checking or comparing the fingerprints, whether or not the numerical information coincides within a given error range is determined, and personal verification or finger position comparison is performed based on the rate of coincidence. Narrowing down the plurality of pair candidate corresponds to the  given error range); and 
determining a correspondence between the related information for collation and the related information for registration used to calculate the degree of similarity, from among the narrowed down pair candidates( as discussed above checking or comparing the fingerprints to determine whether or not the numerical information coincides within a given error range is determined. Calculate the degree of similarity corresponds to   evaluating  if the compassion is within the given error or not. If the evaluation is within the given error then the fingerprint images match).

As to claim 2, Miyasaka teaches  calculating a degree of similarity between the authentication information for collation and the authentication information for registration using the determined  correspondence between the authentication information for collation and the registration authentication information ([00165]. as discussed  in claim 1  above,  the process of authenticating fingerprint is carried out by using distribution of minutiae points, and repeatedly inspecting whether or not the minutiae point information of a fingerprint as the personal verification information read from the nonvolatile memory 216 coincides with the positions of minutiae points extracted from the captured fingerprint image. Specifically comparing numerical information the minutiae point information to determine  whether or not the numerical information coincides within a given error range. Calculate the degree of similarity corresponds to   evaluating  if the compassion is within the given error or not. If the evaluation is within the given error then the fingerprint images match).   


As to claim  7, Miyasaka teaches  An authentication information processing device, comprising: a processor; and a memory configured to store computer-readable instructions that, when executed by the processor, instruct the processor to perform processes  ([00184], captured fingerprint image is determined to be the fingerprint image of the registered person by the verification processing shown in FIG. 13, the CPU 210 of the information device 100 performs the following display control processing according to the program stored in the ROM 212), the remaining limitation of claim 7 is similar to the limitations of claim 1, thus the rejection applied to claim 1 is also applied to the remaining limitation of claim 7.

	Regarding claim 8, all claims limitations are rejected the same as claims 7 and 2. 

As to claim  13,   Miyasaka teaches   A non-transitory computer-readable medium storing computer-readable instructions that are executed by a processor provided in an authentication information processing device, the computer-readable instructions, when executed, instructing the processor to perform processes ([0187], the CPU 212 reads the image analysis program (routine) from the ROM 212, and analyzes the fingerprint image stored in the sensor RAM 230 (step S371); the remaining limitation of claim 13 is similar to the limitations of claim 1, thus the rejection applied to claim 1 is also applied to the remaining limitation of claim 13.

	Regarding claim 14, all claims limitations are rejected the same as claim 13 and 2. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 10 and 16  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Miyasaka, US 20040096086 A1, in view   McNulty; Scott (hereafter McNulty), US 20150347805 A1, published on December 3, 2015.
Regarding claim 4, while Miyasaka teaches the limitation of claim 1, fails to teach the limitation of claim 4.
On the other hand in the same filed of endeavor an  a method and apparatus for sensing and analyzing biometric information of Gu teaches the biometric information is skin information and the base points are points representing sweat pores on ridges of skin, and the related information is information indicating, for each of the plurality of base points, relationships between a target base point among the plurality of base points and a plurality of the base points extracted with respect to the target base point in accordance with the predetermined condition ([0004], the most predominantly used physical characteristics for biometric identification are the minutiae or macrofeatures found on the dermal surface of an individual's fingerpad. The dermal surface of an individual's finger also has between 50 and 300 sweat gland pores located on the fingerprint ridges. Like an individual's fingerprint, the number and locations of sweat gland pores on an individual's fingerpad do not change and provide unique biometric identification characteristics).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a dermal surface features of finger, such as sweat gland pores, located on the fingerprint ridges in fingerprint authentication process taught by McNulty into Miyasaka
The suggestion/motivation for doing so would have been to allow user of Miyasaka  to improve significantly  the accuracy of fingerprint detection  since  the locations of sweat gland pores on an individual's fingers do not change and provide unique biometric identification characteristics.

Regarding claim 10, all claims limitations are rejected the same as claims 7 and 2. 

Regarding claim 16, all claims limitations are rejected the same as claims 13 and 2. 
Allowable Subject Matter
7.	Claims 3, 5-6,9,11-12,15 and 17-18  are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding  claims 3,9 and 15 no prior art is found to anticipate or render the flowing limitation obvious;
 “the narrowing down the plurality of pair candidate includes narrowing down the plurality of pair candidate such that the image information thereof falls within a predetermined range set on the basis of a representative value of the image information of the acquired plurality of pair candidate.”

8.	Regarding  claims 5, 11 and 17 no prior art is found to anticipate or render the flowing limitation obvious “when the target base point among the plurality of base points is set as a central base point and a predetermined number of the base points arranged around the central base point are set as peripheral base points, the predetermined condition is a condition that the predetermined number of peripheral base points are extracted that satisfy conditions that a distance from the central base point is less than a predetermined value, a number of troughs between adjacent two of the ridges of the skin positioned between the central base point and each of the peripheral base points is equal to or less than one, and angles formed between line segments connecting the central base point and each of the peripheral base points are each equal to or more than a predetermined angle, the related information includes information that associates attribute information, which indicates a feature of an arrangement on the image of each of the predetermined number of peripheral base points, with position information on the image of the central base point.”
	 The remaining claims 6, 12 and 18  are  objected to as being dependent upon the objected claims 5,11 and 17. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699